DETAILED ACTION
1.	This office action is in response to communication filed on 12/20/2018. Claims 1-20 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim(s) 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Billa et al. Pub. No. 2020/0169268.
Regarding claim 1. Fig. 7A of Milne et al. discloses an apparatus (206) comprising: memory (230) to store a data stream (216) to be compressed (paragraph 0094); and a  plurality of sets (214s) of independent search engines (paragraph 0094), the plurality sets  of independent search engines (214s) to concurrently perform searches for a longest match (paragraph 0097) in the data stream (paragraph 0097), each set (214) of independent search engines (214s)  to start a search ( paragraph 0094) in the data stream (216) at an assigned location (paragraph 0097 disclosed “ search engines 214 outputs a length-distance pair for the current byte position) in the data stream (216; paragraph 0094).    
Regarding claim 2. The apparatus of Claim 1, Fig. 7A further discloses wherein the assigned location (paragraph 0097 disclosed “search engines 214 outputs a length-distance pair for the current 214 outputs a length-distance pair for the current byte position) within the data stream (216, paragraph 0094).  
Regarding claim 3. The apparatus of Claim 1, Fig. 7A further discloses wherein the searches (214) are distributed amongst the sets (214s) of independent search engines (paragraph 0094) to load balance (load balance of 214 in Fig. 7B) use of the sets of independent search engines (214s).  
Regarding claim 6. The apparatus of Claim 1, Fig. 7A further discloses wherein the data stream to be compressed (paragraph 0094) using a lossless data compression algorithm (paragraph 0080).  
Regarding claim 7. The apparatus of Claim 6, Fig. 7A further discloses wherein the lossless data compression algorithm (paragraph 0080) is algorithm is one of Lempel-Ziv (LZ)77, LZ4 or LZ4 Streaming (LZ4S).  
Regarding claim 8. A method comprising: storing, a data stream (216) to be compressed (paragraph 0094) in a memory (230); and19AB5311-US concurrently performing, by a plurality of sets of independent search engines (214; paragraph 0094), searches for a longest match (paragraph 0097)  in the data stream (216), each set (214) of independent search engines (paragraph 0094) to start a search(214)  in the data stream (216) at an assigned location (paragraph 0097 disclosed “ search engines 214 outputs a length-distance pair for the current byte position)  in the data stream (216).  
Regarding claim 9. The method of Claim 8, Fig. 7A further discloses wherein the assigned location  paragraph 0097 disclosed “search engines 214 outputs a length-distance pair for the current byte position) is a byte boundary (paragraph 0097 disclosed “search engines 214 outputs a length-distance pair for the current byte position) within the data stream (216, paragraph 0094).  
Regarding claim 10. The method of Claim 8, Fig. 7A further discloses wherein the searches (214) are distributed amongst the sets of independent search engines (214s) to load balance (load balances of 214s) use of the sets of independent search engines (214s).  

Regarding claim 14. The method of Claim 13, Fig. 7A further discloses wherein the lossless data compression algorithm (paragraph 0080) is one of Lempel-Ziv (LZ)77, LZ4 or LZ4 Streaming (LZ4S) (paragraph 0080).  
Regarding claim 15. Fig. 7A of Milne et al.  disclose a system (26) comprising: a memory module (230), the memory (230) module comprising at least one volatile memory integrated circuit (paragraph 0062 discloses DRAM and RAM memory; wherein RAM and DRAM memory are volatile), the volatile memory integrated circuit (230) to store a data stream (216) to be compressed (paragraph 0094); and a plurality of sets of independent search engines (214s; paragraph 0094), the plurality of sets of independent search engines (214) to concurrently perform searches(214s) for a longest match (paragraph 0097) in the data stream (216), each set (214) of independent search engines (paragraph 0094) to start a search (214) in the data stream (216) at an assigned location (paragraph 0097 disclosed “ search engines 214 outputs a length-distance pair for the current byte position) in the data stream (216; paragraph 0094).    
Regarding claim 16. The system of Claim 15, Fig. 7A further discloses wherein the assigned location  paragraph 0097 disclosed “search engines 214 outputs a length-distance pair for the current byte position) is a byte boundary (paragraph 0097 disclosed “search engines 214 outputs a length-distance pair for the current byte position) within the data stream (216, paragraph 0094).  
Regarding claim 17. The system of Claim 15, Fig. 7A further discloses wherein the searches (214) are distributed amongst the sets of independent search engines (214s) to load balance (load balances of 214s) use of the sets of independent search engines (214s).  
.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Billa et al. as applied to claim 1, 8 and 15 above.
Regarding claims 4, 11, and 18, Fig. 7A and paragraph 0094 of Billa et al. discloses a multiples search engines (search engines of each 214)  in one of search engine (214)  but does not discloses the multiples search of search engines (search engines) in  in one (214)  of the sets (214s) of independent search engines (paragraph 0094) is 16 as claimed.
It would have been obvious before the effective filing date of claimed invention to one having ordinary skill in the art to which the claimed invention pertains to have the multiples search engines of Billa et al. have a specific number; since it has been held that discovering a optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).



It would have been obvious before the effective filing date of claimed invention  to one having ordinary skill in the art to which the claimed invention pertains  to have the multiple sets (214s) search engines of Billa et al. have a specific number ; since it has been held that discovering a optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).

Contact Information

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

1/25/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845